Citation Nr: 1400723	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1992. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction of the case resides with the RO in Albuquerque, New Mexico.  

Although the Veteran's February 2008 claim specifically claimed only service connection for bipolar disorder, other psychiatric disorders have been raised by the record, to include PTSD, depression, and anxiety.  The scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In consideration of this holding and the other diagnosis of record, the Board has recharacterized the claim as reflected on the title page. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the electronic files on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that his current psychiatric disorders are related to an in-service personal assault.  Upon review of the evidence of record, the Board finds that the Veteran has not been provided proper notice regarding service connection for PTSD based on personal-assault as required under 38 C.F.R. § 3.304(f).  The Board will remand the claim so that proper notice regarding the claim for service connection for PTSD based on personal assault may be sent to the Veteran.

Further, the Veteran submitted a letter dated November 2009 from the Social Security Administration (SSA) which reveals that he was granted SSA disability benefits, in part, for PTSD, bipolar disorder, and depression.  On remand, all SSA records should be obtained and associated with the claims file.  

Next, the June 2010 VA examination report reflects a diagnosis of bipolar disorder and generalized anxiety disorder.  The VA examiner stated that he could not provide an opinion as to whether any currently-diagnosed psychiatric disorder was related to service without resorting to mere speculation.  In October 2012, the Veteran reported that the most recent VA treatment records from the Albuquerque VAMC reveal a diagnosis of PTSD and related the PTSD to the in-service personal trauma.  

As such, the Board finds that the most recent VA treatment records should be obtained.  Then, if deemed warranted, the RO should schedule the Veteran for another examination to assist in determining whether any currently-diagnosed psychiatric disorder is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with the notice required in 38 C.F.R. § 3.304(f)(3) with regard to the claim for service connection for PTSD based on personal assault and an appropriate opportunity to respond.

2.  Obtain updated treatment records from the Albuquerque VAMC for the period from March 2012 to the present. 

3.  Obtain SSA records pertinent to the Veteran's claim for disability benefits, as well as the medical records relied upon concerning that claim.  If unsuccessful, document all attempts made to obtain these records.

4.  Then, if deemed necessary, schedule the Veteran for an examination to assist in determining the nature and etiology of any currently-diagnosed psychiatric disorders.  

With regard to the Veteran's claimed sexual assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incident(s) could possibly indicate the occurrence of the alleged in-service stressor.  

The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  Then, the VA examiner is asked to address the following:

A)  Determine the diagnoses of any currently-manifested psychiatric disorder(s).  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether the alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and the in-service stressor found to be established by the record and found sufficient to produce PTSD. 

(B)  If a psychiatric disability other than PTSD is diagnosed (such as anxiety, depression, etc.), the examiner should indicate whether the psychiatric disorder is at least as likely as not (50 percent or greater probability) related to the Veteran's service.

The examiner should provide a complete rationale for the opinions stated.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

